Citation Nr: 1718201	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to October 1945 and from
September 1950 to August 1953.  He died in December 1995.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a
March 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's countable income minus reported unreimbursed medical expenses for all periods pertinent to her claim exceeds the maximum annual income limitations for nonservice-connected death pension benefits.


CONCLUSION OF LAW

The appellant does not meet the income criteria for death pension benefit.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify was satisfied by correspondence in November 2008, March 2010 and January 2014.

Regardless of any such notice, there is no question that she is entitled to recognition as the Veteran's surviving spouse.  Additionally, with respect to the Board's determination that she is not entitled to death pension benefits, as her income exceeds the applicable statutory levels for the annualized period in which the income was received, the facts are undisputed and the appellant's arguments are limited to her interpretation of governing legal authority.

The United States Court of Appeals for Veterans Claims (Court) has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Additionally, VA's Office of General Counsel has held that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated due to the lack of a legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.  Here, the essential and dispositive facts are not in dispute.  Accordingly, for the reasons stated in below, the undisputed facts preclude the appellant's eligibility for death pension benefits. 

The Board also notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

The appellant is seeking death pension benefits as a surviving spouse who does not have dependent children.  

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's non-service connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). 

The Veteran in this case served on active duty from June 1941 to October 1945 and from September 1950 to August 1953, which included service during a period of war, specifically, the Korean Conflict.  The Veteran died in December 1995.  Thus, as the Veteran served for 90 days or more, part of which was during a period of war, in order to be entitled to nonservice-connected death pension benefits, the appellant must only meet the specific income and net worth requirements as of the date her claim for benefits was received.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). 

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining the surviving spouse's annual countable family income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  See 38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.) and which will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  See 38 C.F.R. § 3.271(a)(1).  Whenever there is a change in the maximum annual pension rate (MAPR), or in the surviving spouse's family income, the monthly rate of pension payable shall be adjusted effective the date of change.  38 U.S.C.A. § 501; 38 C.F.R. § 3.273.

Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period; to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21. 

The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.  The MAPR for a death pension recipient who is a surviving spouse with no dependents is as follows during the relevant appeal period: $7,498, effective December 1, 2007; $7,933, effective December 1, 2008; $7,933, effective December 1, 2009; $7,933, effective December 1, 2010; $8,219, effective December 1, 2011; $8,359, effective December 1, 2012; $8,485, effective December 1, 2013; $8,630, effective December 1, 2014; $8,630; effective December 1, 2015, and $8,656, effective December 1, 2016.  See 38 C.F.R. § 3.23 (a)(5); VA Manual M21-1, Part I, Appendix B. 

For awards of nonservice-connected death pension benefits based on claims received on or after December 10, 2004, the effective date is the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3) (2016).  The appellant filed her claim for nonservice-connected death pension benefits in October 2008.  Hence, the relevant time period for review is from October 2008 to the present.

During the course of the appeal, the appellant did not report that she had any dependents.  For the calendar year 2008, the appellant's full monthly Social Security benefit before any deductions was $1,386.80.  There was a monthly medical insurance premiums deduction of $96.40, which reduced the monthly payment to $1,289.00. 

In a Medical Expense Report dated March 2009, for the period from January 2008 to December 2008, the appellant reported a Medicare expense of $1,220, private medical insurance expense of $1,680, health insurance expense of $302.64, pharmacy prescription expense of $108, and Walmart medical expenses in the amount of $80.54, for a total of $3,391.18.

In an April 2010 Improved Pension Eligibility Verification Report (Surviving Spouse With No Children), for the period from January 2008 to December 2008, and January 2009 to December 2009, the appellant reported income from Social Security in the amount of $1,370 and retirement income in the amount of $458.45.  She had $600 in a non-interest bearing bank account and $9,000 in an interest bearing bank account.  

A Medical Expense Report in April 2010, listed the following medical expenses for the period from January 2009 to October 2009; Medicare (Part B) $964, private medical insurance $1,500, health insurance $412, Walmart prescription medications $90, and over-the-counter medications $67.12, for a total of $3,033.12.

A Medical Expense Report in April 2010, listed the following medical expenses for the period from November 2009 to December 2009; Medicare (Part B) $192.80, private medical insurance $300, health insurance $82.40, Walmart prescription medications $18, and over-the-counter medications $13.42, for a total of $606.62.

A Social Security Administration record dated September 2013 noted Medicare part B payment of $93.50 from January 2007 to December 2007, $96.40 from January 2008 to December 2008, $96.50 from January 2009 to December 2011, $99.90 from January 2012 to December 2012, and $104.90 from January 2013 to September 2013, the date of the correspondence.   

A February 2014 Medical Expense Report, listed the following medical expenses for the period from January 2008 to December 2008; Medicare (Part B) $96.40 monthly, prescription medications $136, dentures $1,000, eyeglasses $300 and over-the-counter medications $258.

In a Medical Expense Report dated February 2014, listed the following medical expenses for the period from January 2009 to December 2009; Medicare (Part B) $96.50 monthly, prescription medications $208, and over-the-counter medications $258.  

A February 2014 Medical Expense Report, listed the following medical expenses for the period from January 2010 to December 2010; Medicare (Part B) $96.50 monthly, prescription medications $230.72, and over-the-counter medications $258.

In a subsequent Medical Expense Report also dated February 2014, the appellant listed the following medical expenses for the period from January 2011 to December 2011; Medicare (Part B) $96.50 monthly, prescription medications $56.88, and over-the-counter medications $258.

A February 2014 Medical Expense Report, listed the following medical expenses for the period from January 2012 to December 2012; Medicare (Part B) $99.90 monthly, prescription medications $92.17 and over-the-counter medications $258.

In a February 2014 request for Details of Expenses report the appellant listed the following monthly expenses for 2008: housing $31.80, food $48.00, clothing $400, and utilities $55.00.  For 2009, her monthly expenses were housing $31.80, food $48.00, clothing $300, and utilities $48.00.  For 2010, she listed the following monthly expenses: housing $31.80, food $66.00, clothing $300, and utilities $60.00. For 2011, her monthly expenses were housing $31.80, food $72.00, clothing $350, and utilities $65.00.  For 2012, her monthly expenses were housing $31.80, food $48.00, clothing $300, and utilities $48.00.  In a separate report, the appellant listed the following monthly expenses for 2012: housing $31.80, food $48.00, clothing $400, and utilities $59.00.  The appellant listed the following monthly expenses for 2013: housing $31.80, food $48.00, clothing $400, and utilities $59.00.  

A Medical Expense Report in February 2014, listed the following medical expenses for the period from January 2013 to December 2013: Medicare (Part B) $104.90 monthly, private medical insurance $507, health insurance $3,246.00, prescription medications $37, and over-the-counter medications $258.

A February 2014 Income Net Worth and Employment Statement noted that the appellant had a certificate of deposit (CD) in the amount of $10,000.  She noted a monthly income of $1,289 from Social Security benefits, and retirement benefits in the amount of $458.  

Accordingly, throughout the appeal the appellant's reported monthly income from Social Security was $1,386.80 and $458 from retirement benefits, totaling approximately $22,137.60 annually, far in excess of the annual MAPR at any point during the appeal period.  

Additionally, even assuming the medical expenses for Medicare and the prescription costs incurred from October 2008 to December 2013 were excludable, she would still exceed the income limit.  For instance, for the initial time period where five percent of the MAPR was $374, the appellant's countable income is still $17,679 ($4,833 [total medical expenses] minus $374 [five percent of the MAPR] equals $4,459.  Subtracting this number from $22,138, equals $17,679).  For the subsequent time period where five percent of the MAPR was $397, the appellant's income was $18,999 using the same calculation.  For 2010, the appellant's income was $20,888.  Effective December 1, 2010 five percent of the MAPR was $411.  Therefore, for 2011 the appellant's income was $20,902.  Effective December 1, 2011 five percent of the MAPR was $418 and her reported medical expenses totaled $1,548.  Thus her annual income was $21,008.  Effective December 1, 2012 five percent of the MAPR was $424 and her reported medical expenses totaled approximately $5,307, thus her annual income was $17,255 using the same calculation.  Therefore, even when assuming the lowest amount of countable income based on the appellant's statements and the maximum number of medical expenses based on her submitted documents, the appellant's annual income still exceeds the MAPR for each year during the appeal period.  As such, the claim of entitlement to nonservice-connected death pension benefits must be denied due to appellant's excessive yearly income.  

While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits.  Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits. 

The appellant should understand that should her income decrease, or if the amount that she pays out in the form of unreimbursed medical expenses increases, she may reapply for improved death pension benefits. 

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claim for a death pension benefit must therefore be denied. 


ORDER

Entitlement to nonservice-connected death pension benefits is denied




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


